MOORE, Circuit Judge,
concurring in part and dissenting in part.
I concur in the majority’s opinion except with respect to its decision overturning the district court’s determination that attorneys’ fees be awarded to Harper’s counsel *211for their time spent on Harper’s cross-appeal. Because I do not believe the district court abused its discretion in awarding attorneys’ fees for Harper’s cross-appeal, I respectfully dissent as to that issue alone.
After BP appealed the district court’s original judgment, Harper then filed a cross-appeal raising the following three issues: “(1) the district court should have awarded lost future profit damages; (2) the court should have awarded punitive damages in excess of $350,000; and (3) the court erred in finding insufficient evidence to support a claim of a pattern and practice by BP of discrimination against African Americans.” Harper v. BP Exploration & Oil, Inc., Nos. 96-5854/5919, 1998 WL 45487, at *1 (6th Cir. Jan. 27, 1998). On review of the magistrate judge’s recommendation that Harper’s attorneys be awarded fees for their time spent on the cross-appeal, the district court stated that “the cross-appeal was sufficiently related to defending against Defendants’ appeal to justify including attorneys fees for the relatively small amount of time allocated to it.” J.A. at 97.
This circuit has stated that, when considering whether attorneys’ fees should be awarded for work on appeal, “the relevant inquiry is simply whether the party seeking compensation substantially prevailed at the appellate level.” Kelley v. Metro. County Bd. of Educ., 773 F.2d 677, 682 (6th Cir.1985) (en banc), cert. denied, 474 U.S. 1083, 106 S.Ct. 853, 88 L.Ed.2d 893 (1986). Furthermore, when a party has substantially prevailed on appeal, the Supreme Court has held that attorneys’ fees should be awarded even for work on unsuccessful claims, so long as those claims are “related” to the successful claims brought on appeal. Hensley v. Eckerhart, 461 U.S. 424, 440, 103 S.Ct. 1933, 76 L.Ed.2d 40 (1983). Claims are related if they “involve a common core of facts or [are] based on related legal theories.” Id. at 435.
There is no question that Harper substantially prevailed on appeal in this case. The district court, in Harper’s original trial, awarded him $350,000 in punitive damages and $280,287 in compensatory damages. Harper, 1998 WL 45487, at *1. On appeal, Harper and his attorneys successfully defended the district court’s award of the entire amount of punitive damages, and they also successfully defended all but $97,888 of the district court’s compensatory damages award. Id. at *7.1 Thus, Harper substantially prevailed on appeal by successfully defending all but $97,888 of the $630,287 awarded to Harper at trial.
Because Harper substantially prevailed on appeal, Hensley instructs us that attorneys’ fees should be awarded for the túne spent on all of the successful claims on appeal, as well as for the time spent on those unsuccessful claims related to the successful claims. See Hensley, 461 U.S. at 440. While Harper’s claims on cross-appeal were not successful, the majority holds, and I agree, that the claims on cross-appeal were factually related to the successful claims “by virtue of Harper’s request for punitive damages.” Thus, following Hensley, because Harper substantially prevailed on appeal, I agree with the district court that attorneys’ fees should be awarded for all claims related to his successful claims, including his claims on cross-appeal. See Hensley, 461 U.S. at 440.
*212The majority chooses, however, to treat cross-appeals as a distinct stage in the appellate process, stating that whether a civil rights plaintiff substantially prevails on appeal in defending the district court’s findings of discrimination and damages, or whether the claims raised on cross-appeal are sufficiently related to the successful claims on appeal, is irrelevant to the award of attorneys’ fees on cross-appeal. Instead, the majority looks only to whether Harper substantially prevailed on his claims on cross-appeal. If he did not, the majority concludes that no attorneys’ fees will be awarded for those claims.
Unfortunately, the majority is unable to cite to any Sixth Circuit precedent to support this conclusion. Attorneys’ fees are awarded in these cases to encourage the private enforcement of our nation’s civil rights laws. Armistead v. Vernitron Corp., 944 F.2d 1287, 1302 (6th Cir.1991). With no circuit precedent on point, I see no reason to contravene this policy by denying fees to Harper’s attorneys for the time spent pursuing claims on cross-appeal that the majority admits are related to Harper’s successful claims on appeal.
Because Harper substantially prevailed on BP’s appeal of the district court’s decision, and because Harper’s claims on cross-appeal were sufficiently related to his successful claims on appeal, I find no abuse of discretion in the district court’s decision to award attorneys’ fees for the time spent on Harper’s cross-appeal. Thus, I respectfully dissent from the majority’s decision to deny attorneys’ fees on Harper’s cross-appeal. As for the remainder of the majority’s opinion, I concur.

. This circuit held that Harper's discrimination claim with regard to the Murfreesboro Road BP station was time-barred under the one-year statute of limitations of 42 U.S.C. § 1981 and the THRA, and thus no damages could be recovered on that claim. Harper, 1998 WL 45487, at *4.